Citation Nr: 1621585	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1974 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In March 2015, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing is of record.

In April 2016, the Board notified the Veteran that the VLJ that presided over the March 2015 hearing was no longer with the Board, and offered the Veteran an opportunity for a new hearing.  The Board notified the Veteran that he had 30 days from the date of the April 2016 letter to request a hearing.  To this date, the Veteran has not responded.  As such, the Board finds that the Veteran waived his right to an additional hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the neck disability, a May 1979 report of medical history reflects that the Veteran injured his head twice in 1979.  An April 1980 service treatment record shows that the Veteran complained of having a stiff neck.  In September 1984, the Veteran was involved in a motor vehicle accident.  

The May 1979 report of medical history indicates that the Veteran was admitted to the hospital for one of the two head injuries; on remand, the AOJ should search for any separately stored hospitalization reports pertaining to this injury.  Additionally, the October 2010, December 2012 and May 2013 VA etiological opinions regarding the Veteran's neck disability fail to comment on the impact, if any, of the documented head injuries in 1979.  Accordingly, an addendum opinion is necessary.

Regarding the Veteran's right ear hearing loss, the September 2011 VA examiner diagnosed bilateral hearing loss and opined that it was less likely as not caused by or a result of in-service acoustic trauma.  The examiner explained that right ear hearing loss noted at separation from service had a "possible conductive component," with no further explanation.  This opinion is inadequate, as the June 1985 separation examination report shows a diagnosis of right ear hearing loss but does not reflect any notation of it having a conductive component, and the examiner does not explain how she reached this conclusion.  Therefore, an addendum is necessary.

Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain any separately stored records from the facility where he was hospitalized in 1979 for a head injury after falling from a horse.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Then provide the claims file to a VA examiner who did not previously provide a VA opinion in this case for preparation of an addendum opinion concerning the etiology of the Veteran's neck disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent probability or more) that the current neck disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on the 1979 head injuries, stiff neck complaints in April 1980, and the motor vehicle accident in September 1984.  

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.

4.  Then obtain an addendum opinion from a VA audiologist other than the September 2011 audiologist.  The entire claims file, including a copy of this remand, must be made available to the VA audiologist.  No additional examination of the Veteran is necessary, unless the audiologist determines otherwise.  

Following a review of the claims file, the audiologist is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss had its onset in or is otherwise related to service, to include as a result of acoustic trauma therein.  In addressing this question, the audiologist must discuss the significance of the June 1985 separation examination report reflecting a diagnosis of right ear hearing loss.  If the examiner determines that hearing loss demonstrated in 1985 was conductive in nature, a rationale must be provided for that conclusion, as well as how that finding affects his or her overall determination.

A comprehensive rationale must be furnished for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then readjudicate the Veteran's claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


